DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed September 12, 2022, are acknowledged and have been fully considered.  Claims 1-8 and 12-20 are pending and currently under consideration.  Claims 1, 3-4, 6, 8 and 18 have been amended; claims 21-23 have been cancelled; and claims 9-11 and 24-44 were previously cancelled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Withdrawn Claim Objections & Rejections
The objections to claims 4 and 18 (items A. and B. at par. 1-2 of the 05/12/2022 Office action) are withdrawn in light of applicant’s 09/12/2022 amendments.
The rejection of claims 3-6 and 16 under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite (items A., B., C. and D. at par. 3-4 of the 05/12/2022 Office action), are withdrawn in light of applicant’s 09/12/2022 amendments.
The rejection of claims 1-3, 7, 12-13, 15-16, 18-19 and 22 under 35 U.S.C. § 102 (a)(1) by JI (US 2016/0339143 A1) (at par. 5-14 of the 05/12/2022 Office action), is withdrawn in light of applicant’s 09/12/2022 amendments (in particular, the amendment to independent claim 1 reciting “after applying the first amount of the biocompatible hemostatic product to the bleeding wound, applying a second amount of said biocompatible sealant product to the bleeding wound, wherein the biocompatible sealant product is a different composition than the biocompatible hemostatic product, [...]”).
The rejection of claims 1-8 and 12-23 under 35 U.S.C. § 103 over JI (US 2016/0339143 A1) (at par. 15-28 of the 05/12/2022 Office action), is maintained in modified form, in light of applicant’s 09/12/2022 amendments, which cancel claims 21-23.


Modified Claim Rejections – 35 U.S.C. § 103 - Necessitated by Amendments
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-8 and 12-20 are rejected under 35 U.S.C. § 103 as being unpatentable over JI (US 2016/0339143 A1, Publ. Nov. 24, 2016; hereinafter, “Ji”).
Ji is directed to:
MODIFIED STARCH MATERIAL OF BIOCOMPATIBLE HEMOSTASIS
ABSTRACT
A modified starch material is arranged for biocompatible hemostasis, biocompatible adhesion prevention, tissue healing promotion, absorbable surgical wound sealing and tissue bonding, when applied as a biocompatible modified starch to the tissue of animals.  The modified starch material produces hemostasis, reduces bleeding of the wound, extravasation of blood and tissue exudation, preserves the wound surface or the wound in relative wetness or dryness, inhibits the growth of bacteria and inflammatory response, minimizes tissue inflammation, and relieves patient pain.  Any excess modified starch not involved in hemostatic activity is readily dissolved and rinsed away through saline irrigation during operation.  After treatment of surgical wounds, combat wounds, trauma and emergency wounds, the modified starch hemostatic material is rapidly absorbed by the body without the complications associated with gauze and bandage removal.
Ji, title & abstract.  In this regard, Ji teaches forming a starch-blood coagulation on a wounded tissue by applying a biocompatible modified starch:
9.  A method of forming a starch-blood coagulation on a wounded tissue of an animal, comprising a step of applying a biocompatible modified starch which is a hemostatic powder consisting essentially of biocompatible modified starch particles having water absorbency capacity not lower than 1 times its own particle weight and a molecular weight 10,000 Daltons or more and a grain diameter of 10 to 1000 μm, wherein the hemostatic powder has an adhesiveness sufficient that the hemostatic powder forms a starch-blood coagulation upon contacting the wounded tissue when being applied directly onto the wounded tissue of the animal, wherein said biocompatible modified starch contains one or more groups of pre-gelatinized starch, acid modified starch, oxidized starch, esterified starch, and cross-linked starch, wherein the biocompatible modified starch contains at least one carboxymethyl starch, hydroxyethyl starch, and cationic starch in pre-gelatinization modification.
10.  The method, as recited in claim 9, wherein the biocompatible modified starch particles have starch grains with grain diameter 30 to 500 μm, at least 95% starch grains in said hemostatic powder with a diameter 30 to 500 μm of in total, and a viscosity of a 6.67% suspension not lower than 30 mPas at 37° C.
Ji, claims 9-10.
Regarding independent claim 1 and the requirements:
1.	([...]) A method of using a biocompatible hemostatic product and a biocompatible sealant product to treat a bleeding wound within or on a mammal, comprising:
applying a first amount of said biocompatible hemostatic product to said bleeding wound; and,
after applying the first amount of the biocompatible hemostatic product to the bleeding wound, applying a second amount of said biocompatible sealant product to the bleeding wound, wherein the biocompatible sealant product is a different composition than the biocompatible hemostatic product, wherein said first amount and said second amount in combination are sufficient to cause at least one of: hemostasis in said bleeding wound, wound sealing in said wound, reducing exudation of said bleeding wound, promoting tissue healing of said wound, protecting a surface of said wound, and avoiding infection of said wound.
Ji clearly teaches forming a starch-blood coagulation on a wounded tissue by applying a biocompatible modified starch (Ji, claims 9-10), whereby it is noted:
a “biocompatible modified starch contain[ing] one or more groups of pre-gelatinized starch, [...], [...], wherein the biocompatible modified starch contains at least one carboxymethyl starch, [...]” (Ji, claim 9) is:
“carboxymethyl starch” of claim 19,
“pre-gelatinized starch” of claim 18,
a “biocompatible hydrophilic hemostatic modified starch” of claims 2 and 18-19, and
“biocompatible hemostatic product” of claims 1-2; and
a “biocompatible modified starch contain[ing] one or more groups of pre-gelatinized starch, [...], wherein the biocompatible modified starch contains at least one [...], hydroxyethyl starch, and [...]” (Ji, claim 9) is:
“hydroxyethyl starch” of claim 3, and
a “biocompatible sealant product” of claims 1 and 3;
wherein “forming a starch-blood coagulation on a wounded tissue of an animal, comprising a step of applying a biocompatible modified starch [...], wherein the hemostatic powder has an adhesiveness sufficient that the hemostatic powder forms a starch-blood coagulation upon contacting the wounded tissue when being applied directly onto the wounded tissue of the animal” (Ji, claim 9) relates to the active step requirements of claim 1 for:
“applying a first amount of said biocompatible hemostatic product to said bleeding wound,” and,
“applying a second amount of said biocompatible sealant product to the bleeding wound,”
“wherein said first amount and said second amount in combination are sufficient to cause at least one of: hemostasis in said bleeding wound, wound sealing in said wound, reducing exudation of said bleeding wound, promoting tissue healing of said wound, protecting a surface of said wound, and avoiding infection of said wound.”
However, Ji DOES NOT EXPRESSLY TEACH applying the “second amount of said biocompatible sealant product” AFTER the “first amount of said biocompatible hemostatic,” and “wherein the biocompatible sealant product is a different composition than the biocompatible hemostatic product,” as required by claim 1.  In this regard, it is noted that MPEP § 2144.04 (IV)(C) states that changes in sequence of adding ingredients are obvious, absent evidence of new or unexpected results: “Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.).  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”  Therefore, absent evidence of new or unexpected results, the sequence of adding the first amount and second amount as separate compositions is considered obvious.  
Thus, Ji renders claims 1-3 and 18-19 obvious.
Regarding claims 4-5 and the requirements:
4.	([...])  The method of claim 1, wherein said biocompatible sealant product comprises at least one of:
at least one polymeric compound selected from N-butyl cyanoacrylate, PEG/PEO (polyethylene glycol/ polyethylene oxide), PVA (polyvinyl acetate), PVP (polyviny1 pyrrolidone);
at least one protein; and,
a gel.
5.	([...])  The method of claim 4, wherein said at least one protein comprises a corn peptide.
Ji teaches an “pre-mixing the coagulant material with the modified starch directly before vacuum freeze drying process” (Ji, par. [0066]), wherein “the coagulant of the present invention comprises one or more combinations of the following group of blood coagulation factors [...], peptide, amino acid, [...]” (Ji, par. [0067]), which reasonably encompasses peptides sourced from corn, absent evidence to the contrary.
Thus, Ji renders claims 4-5 obvious.
Regarding claim 6 and the requirements:
6.	([...])  The method of claim 4, wherein said gel comprises a combination of two components wherein said two components comprise at least one of 1) fibrin glue and bio-glue, 2) a PEG and PEG combination, 3) carboxymethyl starch and glycerol in combination with a medium molecular weight PVA solution, 4) carboxymethyl starch and soybean oil in combination with a low molecular weight PVA solution, and 5) carboxymethyl starch and glycerol in combination with a hydroxypropyl distarch phosphate (HPDSP) solution.
Ji teaches an “pre-mixing the coagulant material with the modified starch directly before vacuum freeze drying process” (Ji, par. [0066]), wherein “the coagulant of the present invention comprises one or more combinations of the following group of blood coagulation factors: thrombin, fibrin,, [...]” (Ji, par. [0067]) , which relates to fibrin glues that “consist of fibrinogen, thrombin, aprotinin and calcium chloride” (Ji, par. [0020]).  Ji also teaches “to strengthen the anti-inflammatory response, known antibiotic or other anti-pyrotic agents can be added to the modified starch during the manufacturing process to produce hemostatic powder, sponges and foams, hemostatic glues and gels, etc., all of which are suitable for topical and internal clinical applications” (Ji, par. [0181]), which is “1) fibrin glue and bio-glue” of claim 6.
Thus, Ji renders claim 6 obvious.
Regarding claim 7 and the requirements for:
7.	([...]) The method of claim 1, wherein said biocompatible hemostatic product is in the form of a powder and wherein particle sizes of said biocompatible hemostatic powder range from 1-4000 micrometers.
Ji teaches “wherein the biocompatible modified starch particles have starch grains with grain diameter 30 to 500 μm, at least 95% starch grains in said hemostatic powder with a diameter 30 to 500 μm of in total” (Ji, claim 10).  In this regard, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Thus, Ji renders claim 7 obvious.
Regarding claim 8 and the requirements:
8.	([...]) The method of claim 1, wherein said biocompatible sealant product is in the form of a biocompatible hemostatic gel, glue, paste or liquid.
Ji teaches: “Another object of the present invention is to provide methods of producing the modified starch hemostatic composition and the technological formula to manufacture the modified starch in the following formats: powder, sponge, foam, gel, film and others.” (Ji, par. [0030]), which includes a “biocompatible hemostatic gel” of claim 8.
Thus, Ji renders claim 8 obvious.
Regarding claims 12-13 and 15-16, it is noted that the requirements:
12.	([...]) The method of claim 7, wherein particles of said biocompatible hemostatic powder have a water absorbency capacity of more than five times of the particles' own weight.
13.	([...]) The method of claim 7, wherein particles of said biocompatible hemostatic powder have a water absorbency rate of up to 50% of the particles' full capacity within a first 30 seconds of contact with water.
[...]
15.	([...]) The method of claim 1, wherein said biocompatible sealant product is configured to adhere to the bleeding wound by formation of covalent bonds with tissue proteins.
16.	([...]) The method of claim 8, wherein said biocompatible hemostatic gel is adapted to gelatinize in approximately less than 3 minutes upon contact with the bleeding wound.
are functional requirements.  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claim 1 and 7, which achieve the resulting absorbency, adherence and gelatinizing effects.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended absorbency, adherence and gelatinizing effects of a composition that meets the structural requirements of claims 1 and 7-8.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claims 1 and 7-8 will achieve the intended result of the functional limitation[s] and fall within the boundaries of the claims.
Thus, Ji renders claims 12-13 and 15-16 obvious.
Regarding claim 14 and the requirements:
14.	([...]) The method of claim 7, wherein particles of said biocompatible hemostatic powder have a molecular weight of 15,000 Daltons or more.
Ji teaches “[a] method of forming a starch-blood coagulation on a wounded tissue of an animal, comprising a step of applying a biocompatible modified starch which is a hemostatic powder consisting essentially of biocompatible modified starch particles having water absorbency capacity not lower than 1 times its own particle weight and a molecular weight 10,000 Daltons or more” (Ji, claim 9), e.g., “[t]he modified starch of the present invention has a molecular weight over 15,000 Daltons (for instance, 15,000-2,000,000 Daltons)” (Ji, par. [0049]).  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Thus, Ji renders claim 14 obvious.
Regarding claim 17 and the requirements:
17.	([...]) The method of claim 1, wherein the bleeding wound is located in tissue of at least one of the mammal's respiratory tract, digestive tract, genital tract, and gastrointestinal tract.
Ji teaches:
[0071]	According to the present invention, the topical application of modified starch can be used as a hemostatic agent to manage and control bleeding wound surfaces in humans, mammals, birds, or reptiles, and the internal application for hemostasis of bleeding wound surfaces within human bodies, tissues and organs following surgical operations and trauma treatments, under open surgery or nasoscope, laryngoscope, endoscope and laparoscope.
(Ji, par. [0071]), wherein a nasoscope and laryngoscope for a human relates to “the mammal's respiratory tract” of claim 17.
Thus, Ji renders claim 17 obvious.
Regarding claim 20 and the requirements:
20.	([...]) The method of claim 1, wherein applying said first amount and said second amount are repeated until complete hemostasis is achieved.
it is noted that MPEP § 2144.04 (IV)(C) states that changes in sequence of adding ingredients are obvious, absent evidence of new or unexpected results: "Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.).  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”  Therefore, absent evidence of new or unexpected results, the sequence for a repeated the number of applications is considered obvious.
Thus, Ji renders claim 20 obvious.

Response to Arguments
Applicant’s arguments, filed on September 12, 2022 (hereinafter, referred to as “Remarks”), have been fully considered, but they are not persuasive.
Applicant argues:
	Ji discloses a modified starch composition for sealing a bleeding wound.  “When contacting blood, the hydrophilic and adhesive properties of the prescribed modified starch will produce a “starch-blood coagulation matrix” with strong adhesive characteristics which can seal wounded tissue and stop bleeding.”  (paragraph 132, US Patent Publication No. 20210060204)[Remarks, p. 7, par. 6]
	In contrast, Applicant claims a method of using a hemostatic powder and a separate, different sealant product, where the hemostatic powder is first applied to a bleeding wound to stop the bleeding and thereafter the sealant product is applied to effectively seal the wound.  “FIG. 1 is a flowchart illustrating an exemplary method of use for the biocompatible hemostatic powder and sealant gel of the present specification.  Referring to FIG. 1, in the first step 101, the biocompatible hydrophilic hemostatic powder is applied directly to the bleeding site.  Thereafter, in the next step 102, the biocompatible sealant glue/gel is applied on the top of the powder and bleeding wound.”  See US Patent Publication No. 20160339143, FIG. 1, paragraph 173.[Remarks, p. 7, par. 5, cont. on p. 8]
	Applying the sealant product after applying the hemostatic powder improves the sealing process significantly and in a manner not taught by the Ji reference.  Specifically, applying the hemostatic powder first slows the bleeding from the bleeding wound and enables the wound site to be exposed and prepped for the application of the sealant.  Applying the sealant after bleeding from the wound site has been slowed and blood has been coagulated around the wound site enables a more effective sealing of the wound.  “It may be noted that the hemostatic powder acts to stop the bleeding, while the sealant product applied thereafter acts to seal the wound and enhance clotting.”  See US Patent Publication No. 20160339143, paragraph 173, 182.[Remarks, p. 8, par. 1]
	The prior art does not disclose the use of two different compounds for performing the two different functions of stopping bleeding and sealing a wound, in succession.  Hence, the Applicant claims a method of stopping bleeding and sealing a wound by using two different products applied to the wound one after the other, which is completely different from using the single modified starch compound disclosed by Ji.[Remarks, p. 8, par. 2]
Remarks, p. 7, par. 6 to p. 8, par. 2.
In response: the instant claims, particularly independent claim 1, do not expressly recite the two different functions of stopping bleeding with respect to application of the “biocompatible hemostatic product,” from sealing a wound with respect to application of the “biocompatible sealant product.”  Instead, the claims recite that the “combination” of both products “are sufficient to cause at least one of: hemostasis in said bleeding wound, wound sealing in said wound, reducing exudation of said bleeding wound, promoting tissue healing of said wound, protecting a surface of said wound, and avoiding infection of said wound,” whereby there is no clear differentiation of stopping bleeding by application of the “biocompatible hemostatic product” from sealing a wound by application of the “biocompatible sealant product.”  Therefore, the instant claims merely recite a change in sequence of adding ingredients, for which it is noted that MPEP § 2144.04 (IV)(C) states that changes in sequence of adding ingredients are obvious, absent evidence of new or unexpected results: “Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.).  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”  Therefore, absent evidence of new or unexpected results, the sequence of adding the first amount and second amount as separate compositions is considered obvious.  
The instant published application, US 2021/0060204 A1 at par. [0172]-[0187], describes three “Method of Use” embodiments:
wherein “Embodiment 1” (US 2021/0060204 A1, par. [0172]-[0179] & Fig. 1-4) is directed to “[a] biocompatible CMS or modified starch based hemostatic powder [i.e., hemostat] composition [that] is used in combination with biocompatible sealant gel [i.e., sealant]” (US 2021/0060204 A1, par. [0172]), and involves:
applying the sealant “immediately, promptly, or within seconds after” the hemostat (US 2021/0060204 A1, par. [0173] & Fig. 1),
applying the sealant BEFORE the hemostat, with both steps occurring “simultaneously,” or with “no or a negligible time delay between steps” (US 2021/0060204 A1, par. [0175] & Fig. 2),
applying the hemostat and sealant “simultaneously” (US 2021/0060204 A1, par. [0176] & Fig. 3),
applying the hemostat, followed by the sealant, or “vice versa” (US 2021/0060204 A1, par. [0177] & Fig. 4), and
applying the hemostat “with or without” sealant, applying the sealant “after application” of the hemostat, or applying hemostat “simultaneously” with sealant, wherein the sealant “may be mixed” with hemostat (US 2021/0060204 A1, par. [0178]),
wherein the exemplary use, at US 2021/0060204 A1, par. [0194]-[0203] & Fig. 7, “tests the efficacy of the biocompatible compositions of the present specification against known hemostatic powders, glues or gels in controlling active or severe bleeding in a pig liver bleeding model” (US 2021/0060204 A1, par. [0194]);
wherein “Embodiment 2” (US 2021/0060204 A1, par. [0180]-[0184] & Fig. 5-6 & 13) is directed to “[a] biocompatible CMS or starch based hemostatic powder [i.e., hemostat] composition of the present specification [that] is used in combination with biocompatible PEG based sealant powder(s) [i.e., sealant]” (US 2021/0060204 A1, par. [0180]), and involves:
applying the sealant “immediately, promptly, or within seconds after” the hemostat (US 2021/0060204 A1, par. [0181] & Fig. 5),
applying the hemostat, followed by the sealant, or “vice versa” (US 2021/0060204 A1, par. [0183] & Fig. 6), and
applying the hemostat “with or without” sealant, applying the sealant “after application” of the hemostat, or applying hemostat “simultaneously” with sealant, wherein the sealant “pre-mixed” with hemostat (US 2021/0060204 A1, par. [0184] & Fig. 13);
wherein the exemplary use, at US 2021/0060204 A1,  par. [0204]-[0215] & Fig. 9, shows “blend models [that] were tested against a commercially available hemostat called PerClot® Polysaccharide Hemostatic System. PerClot® is a modified starch based hemostatic powder,” and “another commercially available hemostat called CoSeal®, which comprises a combination of Pentanedioic acid bis-(2,5-dioxo-pyrrolidin-1-yl) ester and a thiol terminated poly(ethylene glycol) polymer” (US 2021/0060204 A1, par. [0214]); and
wherein “Embodiment 3” (US 2021/0060204 A1, par. [0185]-[0187] & Fig. 8) is directed to “[a] the PEG based sealant [i.e., sealant] powder(s) [that] may be mixed with the modified starch based powder [i.e., hemostat]” (US 2021/0060204 A1, par. [0185]), and involves:
applying the hemostat “mixed with” sealant (US 2021/0060204 A1, par. [0185] & Fig. 8);
wherein the exemplary use, at US 2021/0060204 A1, par. [0216]-[0239] & Fig. 10-11, shows a test “to observe and compare the efficacy of hemostasis when modified starch based powders (polysaccharides with functional groups) and PEG(s) based powders are applied independently versus when a modified starch based powder and a PEG(s) based powder are applied in combination” (US 2021/0060204 A1, par. [0226]).
In this regard it is noted that:
both “Embodiment 1” (US 2021/0060204 A1, par. [0172]-[0179] & Fig. 1-4) and “Embodiment 2” (US 2021/0060204 A1, par. [0180]-[0184] & Fig. 5-6 & 13) describe methods involving application of hemostat, followed by sealant “immediately, promptly, or within seconds after,” “vice versa,” (US 2021/0060204 A1, par. [0173], [0177], [0181] & [0183]), 
while “Embodiment 1” (US 2021/0060204 A1, par. [0172]-[0179] & Fig. 1-4), “Embodiment 2” (US 2021/0060204 A1, par. [0180]-[0184] & Fig. 5-6 & 13) and “Embodiment 3” (US 2021/0060204 A1, par. [0185]-[0187] & Fig. 8) describe methods involving application of hemostat and sealant “simultaneously” (US 2021/0060204 A1, par. [0175]-[0176] & [0184]), or pre-mixed/mixed together (US 2021/0060204 A1, par. [0178] & [0184]-[0185]);
wherein the results at US 2021/0060204 A1, Fig.’s 10-11 for hemostat plus sealant  are pre-mixed/mixed together (US 2021/0060204 A1, Fig.’s 10, Test Group 1-8; and US 2021/0060204 A1, Fig.’s 11, Test Group 1-6) show similar efficacy in treating mild, moderate and severe bleeding as compared to the test groups in Fig’s 7 & 9 (wherein hemostat plus sealant test groups are presumed to have been applied separately in sequence, although whether or not this is so is not clearly stated because the exemplary uses in Fig’s 7 & 9-11 are all focused on testing combination of hemostat plus sealant against controls of either hemostat, alone or sealant, alone).  Therefore, the results at US 2021/0060204 A1, Fig.’s 7 & 9-11 are not a test of pre-mixed/mixed hemostat plus sealant versus sequential application of hemostat, then sealant, or vice versa.  Thus, the rejection of record is maintained in the absence of evidence showing a discernable difference between sequential application of hemostat, then sealant, as claimed, versus application of pre-mixed/mixed hemostat plus sealant.
In order to overcome the obviousness rejection based on Ji, examiner suggests amending claim 1 by limiting the “biocompatible hemostatic” and “biocompatible sealant” product to the species and ratios in the test groups of Fig.’s 10-11 in the instant published application, US 2021/0060204 A1; in doing so, limitations as to the sequence of application would not be necessary to overcome the obviousness rejection.  However, further searching would be required, and possibly new rejections.

Summary/Conclusion
Claims 1-8 and 12-20 are rejected.  No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611